DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This communication is a non-final rejection on the merits. Claims 1, 6, 7, 11, 16, 17 and 22 as amended, Claims 2-4, 8-10, 12-14, and 18-21 as previously presented, are currently pending and have been considered below. Claims 5, 15, and 23 have been canceled. 
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 3/02/2021 has been considered. The submission is in compliance with the provisions of 37 CRF 1.97 Form PTO-1449 is signed and attached hereto.
Response to Amendment
 This action is in response to the applicant’s arguments and amendments filed February 26th, 2021. Applicant’s arguments and amendments have been considered with the results that follow:
Claims 1-4, 6-14, and 16-22 remain pending.
Claims 5, 15, and 23 have been canceled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-14, and 16-22  are rejected under 35 U.S.C. 103 as being unpatentable over Trajkovic et al. (US 2002/0168084; hereinafter Trajkovic) and in further view of Matsumoto et al. (US 2015/0278588; hereinafter Matsumoto).

Regarding Claim 1:
Trajkovic discloses a surveillance apparatus comprising: 
a memory storing instructions (Trajkovic, Para. [0028], Trajkovic discloses a server which contains instructions for operating the system); and 
a processor configured to execute the instructions (Trajkovic, Para. [0028], Trajkovic discloses a classification engine to perform the instructions) to: 
calculate a first risk index value using a captured image in which a current route through which a person would pass, the first risk index value indicating a likelihood that congestion of people may occur in a first region on the current route (Trajkovic, Para. [0028], [0032], Trajkovic discloses a crowd density (risk index value) is determined by region for an area in which a person will traverse); 
calculate a second risk index value indicating a likelihood that congestion of people may occur in a second region, the second region being in front of the first region in the traveling direction of the person in the current route (Trajkovic, Para. [0028], [0032], Fig. 6, Trajkovic discloses a crowd density (risk index value) is determined by region, the region being in front, adjacent or behind any other calculated region, for an area in which a person will traverse); 
extract at least one bypass route that are defined for the current route when the first risk index value is equal to or greater than a first threshold value (Trajkovic, Para. [0032], Fig. 7, Trajkovic discloses an alternate route is calculated and transmitted to the person when the crowd density of a region is determined to have reached a threshold); and 
transmit…notification information for notifying the security guard that a route through which the person would pass is to be switched from the current route to the extracted bypass route when the second risk index value is equal to or smaller than a second threshold value, the second threshold value being smaller than the first threshold value (Trajkovic, Para. [0032-0035], Fig. 7, Trajkovic discloses a map for illustrating the traffic flow and occupant density and travel times for various 
Matsumoto, in the same field of endeavor of image processing, discloses a terminal of security guard who conducts surveillance of an area including the current route (Matsumoto, Para. [0054], Matsumoto discloses a PC (terminal) monitored by a security guard in real time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Trajkovic to include a transmitting traffic information to a security guard monitoring a terminal as disclosed by Matsumoto in order to monitor the situation of the area with pedestrian traffic, including counting the amount of people in said area (Matsumoto, Para. [0055-0057]).
Regarding Claim 2:
	The combination of Trajkovic and Matsumoto discloses the surveillance apparatus according to claim 1.
Trajkovic further discloses wherein the processor is further configured to calculate a density of people in the first region, at least one temporal change in the density of the people, a speed of at least one person in the first region, or a temporal change in the speed of the at least one person, as the first risk index value (Trajkovic, Para. [0027-0028], Trajkovic discloses the calculation of the crowd density for each region is used to determine alternate routes for the person).
Regarding Claim 3:
The combination of Trajkovic and Matsumoto teaches the surveillance apparatus according to claim 2.
Trajkovic further discloses wherein the processor is further configured to perform: calculating the density of the people in the first region, on the basis of a temporal change in the density of people in a region in front of or behind the first region in the traveling direction of the person in the current route (Trajkovic, Para. [0030], Trajkovic discloses determining the flow of people and number in a given area by known image processing and pattern recognition algorithms).
Regarding Claim 4:
The combination of Trajkovic and Matsumoto discloses the surveillance apparatus according to claim 1.
Trajkovic further discloses wherein the processor is further configured to: 
adjust the calculated first risk index value on the basis of an attribute of a person located in the first region (Trajkovic, Para. [0035], Trajkovic discloses the speed and direction of movement of persons (attributes) are used to adjust the occupant density information for a region), and 
use the adjusted first risk index value (Trajkovic, Para. [0035], Trajkovic discloses adjusting the route of the use based on the speed and direction of movement of persons in the region).  
Regarding Claim 6:
	The combination of Trajkovic and Matsumoto discloses the surveillance apparatus according to claim 1.
Trajkovic further discloses wherein the second region is a region at or near a start point of the extracted bypass route (Trajkovic, Figures 6 and 7 (Element 345), Trajkovic discloses the second region may be near the start point of the alternate provided traveling route).  
Regarding Claim 7:
	The claim recites analogous limitations to claim 2 above, with the inclusion of a second risk index value (Trajkovic, Para. [0027-0028], Trajkovic discloses the calculation of the crowd density for each region is used to determine alternate routes for the person), and is therefore rejected on the same premise.
Regarding Claim 8:
	The claim recites analogous limitations to claim 3 above, with the inclusion of a second region (Trajkovic, Figures 6 and 7, Trajkovic discloses the congested regions may be adjacent to each other or along the traveling route) and is therefore rejected on the same premise.
Regarding Claim 9:
The claim recites analogous limitations to claim 4 above, with the inclusion of a second risk index value (Trajkovic, Para. [0035], Trajkovic discloses the speed and direction of movement of persons (attributes) are used to adjust the occupant density information for all regions), and is therefore rejected on the same premise.
Regarding Claim 10:
	The combination of Trajkovic and Matsumoto discloses the surveillance according to claim 1.
Trajkovic further discloses wherein the processor is further configured to: 
store bypass route information for associating bypass routes of the current route with the current route (Trajkovic, Para. [0039], Trajkovic teaches a system which stores historical data and real time data for areas that are most popular (congested) and determine alternate routes for a user), 
extract one of the bypass routes associated with the current route in the bypass route information (Trajkovic, Para. [0039], Trajkovic teaches a user may request crowd data information, via the Internet, for a certain time or immediate use, and the calculated alternate route is provided to the user for the requested time).  
Regarding Claim 11:
	The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
	Regarding Claim 12:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
	Regarding Claim 13:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
	Regarding Claim 14:
The claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.
	Regarding Claim 16:
The claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.
	Regarding Claim 17:
The claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise.
	Regarding Claim 18:
The claim recites analogous limitations to claim 8 above, and is therefore rejected on the same premise.
	Regarding Claim 19:
The claim recites analogous limitations to claim 9 above, and is therefore rejected on the same premise.
	Regarding Claim 20:
The claim recites analogous limitations to claim 10 above, and is therefore rejected on the same premise.
Regarding Claim 21:
	Trajkovic further discloses a non-transitory computer-readable storage medium storing a program that causes a computer to execute each step of the control method according to claim 11 .  
Regarding Claim 22:
	The claim recites analogous limitations to claim 1 above, with the inclusion of generate a captured image by imaging a current route through which a person would pass (Trajkovic, Para. [0038], Trajkovic discloses video sources which capture image data of persons in a region and supply the data to the image processor to determine crowd density and movement), and is therefore rejected on the same premise.
Response to Arguments
Applicant's arguments filed February 26th, 2021 have been fully considered but they are not persuasive. 
Regarding Claims 1, 11, and 22 the applicant’s representative argues the prior art of Yoshio, Trajkovic, Kobold, and Matsumoto fail to disclose individually or in any reasonable combination the disclosed limitation of “first threshold” and “second threshold”. In particular, the applicant’s representative argues Trajkovic fails to show or suggest any “thresholds” and also fails to suggest any consideration of comparing numerical values considered as threshold values. The examiner respectfully disagrees with this argument. In Para. [0032-0033], which describes Figs. 6 and 7 in more detail, Trajkovic discloses regions which have various crowd densities, and displays this information as an icon when a threshold is reached for that particular region. Therefore, different regions of the environment would have different thresholds based on the space in that particular region. Furthermore, the route is planned based on the amount of traffic (i.e. heavy traffic indicating a crowd density has reached a certain threshold value) and is therefore a least cost calculation, Para. [0033], [0044]. This least cost calculation determines the second threshold value would be smaller than the first threshold value, thus 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087.  The examiner can normally be reached on 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664